Citation Nr: 1034305	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In July 2007, the Veteran submitted a claim of entitlement 
to service connection for type II diabetes.  On review, it 
does not appear that this issue was ever adjudicated.  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the Agency of Original Jurisdiction 
(AOJ) for appropriate action.  


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is 
related to in-service noise exposure.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision 
below, a detailed explanation of how VA complied with the Act is 
unnecessary.  

Analysis

The Veteran contends that service connection is warranted for 
tinnitus.  In his July 2007 claim, the Veteran reported that he 
served on an aircraft carrier off the coast of Vietnam and was 
assigned to the flight line where he was exposed to the planes 
taking off and landing.  He indicated that no ear protection was 
provided.  He reported post-service noise exposure but that 
hearing protection was mandatory.  He stated that the tinnitus 
has been present ever since he was on the flight line.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service- connected 
aggravation for a present disability, the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service records show that the Veteran served aboard an aircraft 
carrier during the Vietnam era.  The appellant's rating was 
consistent with duties as an aircraft mechanic.  The Veteran's 
reports of serving on the flight line with significant noise 
exposure are consistent with the circumstances of his service and 
acoustic trauma is conceded.  

Notwithstanding a finding of acoustic trauma, in order to 
establish service connection, there must be a relationship 
between current disability and such trauma.  See 38 C.F.R. 
§ 3.303; Shedden.  

Review of service treatment records does not show any complaints 
of or diagnosis of tinnitus.  On separation examination in July 
1975, the Veteran's ears and drums were reported as normal on 
clinical evaluation.  A March 1982 examination for Reserve duty 
was also negative for any abnormalities of the ears or drums.  

At a December 2007 VA examination the Veteran reported military 
and occupational noise exposure.  He denied recreational noise.  
He reported bilateral tinnitus with onset in the 1970's.  The 
examiner opined that tinnitus was not caused by or a result of 
military related acoustic trauma.  In support of this opinion, 
the examiner noted that the Veteran's military occupational 
specialty likely exposed him to excessive noise, but the service 
records did not indicate that this had a negative impact on 
hearing.  The examiner further stated that all hearing tests in 
the service records documented normal hearing with no evidence of 
tinnitus, and the current audiogram indicated normal hearing for 
both ears.  

Private medical statement dated in July 2008 indicates that 
"[t]innitus occurred as a result of noise exposure in 
military."  

On review, the claims file contains both positive and negative 
medical nexus opinions.  In considering the negative opinion, the 
Board notes that the examiner does not appear to have considered 
the Veteran's statement that the onset of the tinnitus was in the 
1970's.  The United States Court of Appeals for Veterans Claims 
(Court) has recognized that tinnitus is the sort of disability 
that lends itself to lay observation, and that a Veteran is 
competent to report that he experienced ringing in the ears 
during service and that such continues to date.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  

In assessing the credibility of the Veteran's statements 
regarding in-service onset, the Board acknowledges that there are 
no records of treatment for tinnitus during active service and 
that on reports of medical history dated in March 1982 and April 
1984, the Veteran denied any ear trouble.  In his Form 9, 
however, the Veteran indicated that he knew tinnitus began aboard 
the aircraft carrier but he was unaware it would last forever or 
that it was ever considered a type of disability, so he never 
reported it.  

The etiology of the Veteran's tinnitus may never be known with 
certainty.  Under the benefit-of-the-doubt rule, however, for the 
appellant to prevail there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, resolving reasonable doubt in 
the Veteran's favor, service connection for tinnitus is 
warranted.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


